Title: To George Washington from Thomas Craig, 21 November 1780
From: Craig, Thomas
To: Washington, George


                        
                            Sir
                            Jocky Hollow Novr 21st 1780
                        
                        I have received your favor of this day and Shall strictly comply with the orders contained in it. I have the
                            Honor to be Your Excellencies Most Obedt and Most Hbe Servt
                        
                            Thos Craig Colonel
                            Commandg Detachment
                        
                    